Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 7/21/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendments to the claims.  Claims 1-20 remain pending in the instant application.
Election/Restrictions
Newly submitted claim limitations directed to bicycloheptadiene molybdenunim tetracarbonyl are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  The divergent subject matter of the instant claims would require various and different search, including different classifications and search terms that are not encompassing and a search for a single disclosed group above would not be expected to include the other described groups.  See also MPEP for discussion of serious search and/or examination burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the invention related to bicycloheptadiene molybdenunim tetracarbonyl is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s amendments, filed 7/21/2021, have been fully considered but are not persuasive for the reasons set forth herein.
Applicant’s argue that Mohimi clearly teaches away from the temperature as claimed.  The examiner disagrees, noting the temperature under 150C is taught by Min and therefore taking the references collectively, one of ordinary skill in the art at the time of the invention would have found it obvious and predictable to use the claimed temperature. 
 Applicant argues that Min is directed to completely different chemistry, the examiner disagrees and notes both references deal with molybdenum hexacarbonyl vapor for deposition.  Min explicitly discloses the thermal decomposition to molybdenum hexacarbonyl vapor at temperatures within the range as claimed and therefore one of ordinary skill in the art the time of the invention would have found thermal decomposition at the claimed temperatures.  
Applicants have failed to proffer any factual evidence that would suggest that unexpected or unpredictable results would follow from using the temperatures of Min.   Therefore, the applicant’s statements are determined to be mere attorney speculation unsupported by any factual evidence.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohimi et al. (Area Selective CVD of metallic films from molybdenum, iron, and ruthenium carbonyl precursors:  Use of ammonia to inhibit nucleation on oxide surface” taken with US Patent Application Publication 20160168694 by Min.
 Mohimi discloses a method of selectively depositing a layer atop a substrate having a metal surface and a dielectric surface, comprising: contacting the metal surface with molybdenum hexacarbonyl to selectively deposit a molybdenum layer atop the metal surface of the substrate, wherein the dielectric surface inhibits deposition of the molybdenum layer atop the dielectric surface, wherein contacting the metal surface with molybdenum hexacarbonyl is performed at a first temperature of 150 degrees Celsius or less to thermally decompose the molybdenum hexacarbonyl (Experiment Section II, see 130C, Section III D).  Mohimi discloses the substrate is heated to 130C, which can reasonably be considered about 125 C, which can reasonably read on the contact temperature.
Min, which discloses vapor deposition of Mo containing films using Molybdenum hexacarbonyl (same precursor of Mohimi) and discloses supplying Mo(Co)6 to a chamber and discloses a temperature of 100 to 120C (0029) for decomposition of the Mo precursor and therefore using such would have been obvious to one of ordinary skill in the art.  At the very 
Claim 3:  Mohimi discloses vias with an exposed metal surface and therefore reads on the pretreating as claimed.
Claims 5 and 15:  Min discloses using the claimed pressure and using such would have been obvious to one of ordinary skill in the art (0044).  Additionally, Min discloses the pressure is a result effective variable directly affecting the deposition and therefore determination of the optimum pressure would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 6, 16:  Mohimi fails to disclose the contact time; however, the examiner notes that the deposition time is a result effective variable, directly affecting the deposition thickness and the amount of precursor supplied to the substrate and therefore taking the level of one ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum time through routine experimentation to provide the desired film.
Claim 7:  Mohimi discloses vapor (experimental).
Claim 8:  Mohim disclose vacuum (see experimental).
Claim 9:  Mohimi discloses contacting the metal surface with molybdenum hexacarbonyl to selectively deposit a molybdenum layer atop the metal surface of the substrate comprises exposing the substrate to a gas or vapor comprising molybdenum hexacarbonyl, and 
 Claim 11:  Mohimi discloses metal surface is Ti or Nb (Section III D).
Claim 12:  Mohimi discloses all that is taught above, and discloses the dielectric layer comprises a feature (via) disposed atop the metal surface (Nb), and wherein the feature has a top and a bottom and the bottom of the feature is in fluid communication with the metal surface
Claim 13:  Mohimi discloses bottom to top of feature (see “growth occurs only at base of the via”)
Claim 17-18:  Mohimi teaches all that is specifically taught above and therefore teaches the limitations of this claim.

+*Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohimi with US Patent Application Publication 20160168694 by Min and further with US Patent Applicant Publication 20100099264 by Elers.
Mohimi with Min discloses all that is taught above and discloses vias and electronic components using various preparation steps for forming vias, however fails to disclose the metal halide pretreatment.  However, Elers, also discloses etching and cleaning for removing oxide materials in the manufacture of electronic components discloses dry etching using metal halide gases is a known step in the integrated circuit (0006, 0007, 0008, 0016).  Because Mohimi discloses integrated circuit formation with vias and etching process and Elers discloses a known process in the formation of integrated circuits includes the etching of oxide materials 
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohimi taken with US Patent Application Publication 20160168694 by Min and further with US Patent Applicant Publication 20160035620 by Song et al.
Mohimi with Min discloses all that is taught above; however, fails to disclose overcoating with another metal.  However, Song also discloses filling vias and discloses depositing a Mo layer in the via and thereafter depositing an additional metal (Cu) and therefore taking the references collectively modification to further deposit Cu onto the Mo layer would have been obvious as predictable (0020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718